                                                                                        CLERK'S OFFICE U.S. DIST. COURT
                                                                                                AT ROANOKE, VA
                                                                                                     FILED

                                                                                                 MAR 2 6 2019
                        IN THE UNITED STATES DISTRICT COURT JULIA c. DUDLEY. CLERK
                        FOR THE WESTERN DISTRICT OF VIRGIN~Y: ~~/"vm/ J-
                                 ROANOKE DIVISION                 ~PlTf?~~RK

CATHERINE H.,                                       )
                                                    )
                                                    )
                  Plaintiff,                        ) Case No. 7:17-CV-00484
v.                                                  )
                                                    )
NANCY A. BERRYHILL,                                 )
Acting Comm'r of Social Security,                   ) By: Michael F. Urbanski
                                                    )     ChiefUnited States District Judge
                 Defendant.                         )

                                                   ORDER

         This matter was referred to the Honorable Robert S. Ballou, United States Magistrate

Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of fact and a

recommended disposition. The Magistrate Judge filed a report and recommendation on

February 26,2019, recommending that the plaintiff's motion for summary judgment be

denied and the Commissioner's decision be afflrmed.

         Plaintiff had fourteen days in which to file objections to the report and
                                                                                         .      .
recommendation. On March 6, 2.019, plaintiff sought a forty-five day extension to gather

evidence. ECF Nos. 17 and 18. Plaintiff was given an extension to March 23,2019 to file

objections- and was ordered to submit no additional evidence because objections are limited.

to specific findings made in the report and recommendation. ECF No. 19. 1




     1 In the previous order, the court mistakenly stated that plaintiff had not contacted the court since she
filed her initial complaint. However, plaintiff filed a brief in support of her complaint on March 12, 2018.
ECF No. 13. The fact that she filed the brief does not affect the disposition of her case.
       On March 11, 2019, one of plaintiffs caregivers submitted a letter on her behalf

expressing support for plaintiffs claim for disability benefits. ECF No. 20. The court has

reviewed the letter but as it fails to make specific objections, a de novo determination of the

record or the magistrate judge's determination is not required. See 28 U.S.C. § 636(b)(1)(C)

and United States v. Midgette, 478 F.3d 616, 621-622 (4th Cir. 2007) (holding that party

must object to finding or recommendation with sufficient specificity so as to alert the district

court to the true ground of the objection).

        As no objections to the report and recommendation have been flled, the court finds

that the report and recommendations should be adopted in its entirety. It is accordingly

ORDERED and ADJUDGED that the Commissioner's motion for summary judgment

(ECF No. 14) is GRANTED, the report and recommendation (ECF No. 16) is

ADOPTED in its entirety, the Commissioner's decision is AFFIRMED, and this matter

is DISMISSED and STRICKEN from the active docket of the court.

       The Clerk is directed to send a copy of this order to all counsel of record.

                                              Entered:   ()   _s ,.-J... b ~   2--0   1   9
                                     1~1 711i,ckt,d {: ~~




                                                  2
